         Case 1:19-cv-00017-JCG Document 89             Filed 03/13/19   Page 1 of 1



                UNITED STATES COURT OF INTERNATIONAL TRADE


 ONE WORLD TECHNOLOGIES, INC.,

        Plaintiff,

 v.

 UNITED STATES, UNITED STATES
 DEPARTMENT OF HOMELAND
 SECURITY, UNITED STATES
 CUSTOMS AND BORDER
                                                  Before: Jennifer Choe-Groves, Judge
 PROTECTION, and ACTING
 COMMISSIONER KEVIN K.
                                                  Court No. 19-00017
 MCALEENAN,

        Defendants,

 THE CHAMBERLAIN GROUP, INC. and
 UNITED STATES INTERNATIONAL
 TRADE COMMISSION

        Defendant-Intervenors.



                                               ORDER

       Upon consideration of Defendants’ Motion to Strike, ECF No. 88, and all other papers

and proceedings in this action, it is hereby

       ORDERED that Defendants’ Motion to Strike, ECF No. 88, is denied.



                                                                /s/ Jennifer Choe-Groves
                                                              Jennifer Choe-Groves, Judge

Dated: March 13, 2019
      New York, New York
